DETAILED ACTION
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffery Madrak (Reg. No. 74,690) on 2/27/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

All changes are made to the set of claims filed 2/9/2021. 
Claims 19 and 25 are amended as presented below. Claims 20-24 and 26-30 remain as previously presented.

19.	(Currently Amended) A method comprising:
associating each host node of a plurality of host nodes with a respective virtual IP address (VIP) of a plurality of VIPs;
wherein each host node of said plurality of host nodes shares access to a shared storage device;
based on said associating each host node of said plurality of host nodes with a respective VIP, for each host node of said plurality of host nodes, directing a write request of a plurality of write requests issued to the respective VIP associated with said each host node to said each host node; 
wherein a first write request of said plurality of write requests is received by a first host node of the plurality of host nodes, said first write request being a request to write  first one or more data blocks;

in response to receiving said particular notification, said another host node invalidating a cached copy of each of the first one or more data blocks stored by said first host node in said shared storage device;
associating said first VIP with a second host node of said plurality of host nodes, wherein the second host node is different from the first host node;
in response to associating said first VIP with a second host node of said plurality of host nodes, the second host node receiving a second write request issued to the first VIP to write a second one or more data blocks;
in response to the second write request, the second host node storing the second one or more data blocks in said shared storage device.

25.	(Currently Amended) A non-transitory computer-readable storage medium storing sequences of instructions that, when executed by one or more processors, cause:
associating each host node of a plurality of host nodes with a respective virtual IP address (VIP) of a plurality of VIPs;
wherein each host node of said plurality of host nodes shares access to a shared storage device;
based on said associating each host node of said plurality of host nodes with a respective VIP, for each host node of said plurality of host nodes, directing a write request of a plurality of write requests issued to the respective VIP associated with said each host node to said each host node;

in response to the first write request, the first host node storing the first one or more data blocks in said shared storage device and transmitting a particular notification to another host node of the plurality of host nodes, the particular notification indicating that said first host node stored the first one or more data blocks in said shared storage device;
in response to receiving said particular notification, said another host node invalidating a cached copy of each of the first one or more data blocks stored by said first host node in said shared storage device;
associating said first VIP with a second host node of said plurality of host nodes, wherein the second host node is different from the first host node;
in response to associating said first VIP with a second host node of said plurality of host nodes, the second host node receiving a second write request issued to the first VIP to write a second one or more data blocks;
in response to the second write request, the second host node storing the second one or more data blocks in said shared storage device.

Allowable Subject Matter
Claims 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 19 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
	“A method comprising:
associating each host node of a plurality of host nodes with a respective 
wherein each host node of said plurality of host nodes shares access to a shared storage device;
based on said associating each host node of said plurality of host nodes with a respective VIP, for each host node of said plurality of host nodes, directing a write request of a plurality of write requests issued to the respective VIP associated with said each host node to said each host node; 
wherein a first write request of said plurality of write requests is received by a first host node of the plurality of host nodes, said first write request being a request to write  first one or more data blocks;
in response to the first write request, the first host node storing the first one or more data blocks in said shared storage device and transmitting a particular notification to another host node of the plurality of host nodes, the particular notification indicating that said first host node stored the first one or more data blocks in said shared storage device;
in response to receiving said particular notification, said another host node invalidating a cached copy of each of the first one or more data blocks stored by said first host node in said shared storage device;
associating said first VIP with a second host node of said plurality of host nodes, wherein the second host node is different from the first host node;
in response to associating said first VIP with a second host node of said plurality of host nodes, the second host node receiving a second write request issued to the first VIP to write a second one or more data blocks;
in response to the second write request, the second host node storing the second one or more data blocks in said shared storage device.”

	The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Wei et al. (US 2018/0343228) discloses a plurality of servers and load balancer sharing a virtual IP address, the VIP address being used to process network requests destined for the VIP. Thus, Wei et al. teaches the general concept of being able to use the same VIP among a plurality of servers, Wei et al. does not teach at a later time, associating a different host node with a virtual IP address that was previously used by a first host node to receive a write request. Wei et al. also does not teach that in response to associating a different host node with a VIP previously used by a first host node, the different host node using the VIP to receive a second request. Wei et al. also does not teach sending a notification to another host node such that the other host node can invalidate a cached copy of the data. Christenson et al. (US 2009/0106404 A1) teaches dynamically configuring virtual internet protocol addresses. A host node detects multiple adapters within the host and performs a configuration process for at least one of the adapters. For example, if an IP address was saved from a previous activation, it would be desirable to re-use the previous address. DHCP servers manage IP address data for the network and responds to requests by 
	Claims 20-24 depend upon claim 19, and thus, is allowable for at least the same reasons as outlined above. 

Independent claim 25 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A non-transitory computer-readable storage medium storing sequences of instructions that, when executed by one or more processors, cause:
associating each host node of a plurality of host nodes with a respective virtual IP address (VIP) of a plurality of VIPs;
wherein each host node of said plurality of host nodes shares access to a shared storage device;
based on said associating each host node of said plurality of host nodes with a respective VIP, for each host node of said plurality of host nodes, directing a write request of a plurality of write requests issued to the respective VIP associated with said each host node to said each host node;
wherein a first write request of said plurality of write requests is received by a first host node of the plurality of host nodes, said first write request being a request to write first one or more data blocks;
in response to the first write request, the first host node storing the first one or more data blocks in said shared storage device and transmitting a particular notification to another host node of the plurality of host nodes, the particular notification indicating that said first host node stored the first one or more data blocks in said shared storage device;
in response to receiving said particular notification, said another host node invalidating a cached copy of each of the first one or more data blocks stored by said first host node in said shared storage device;
associating said first VIP with a second host node of said plurality of host nodes, wherein the second host node is different from the first host node;
in response to associating said first VIP with a second host node of said plurality of host nodes, the second host node receiving a second write request issued to the first VIP to write a second one or more data blocks;
in response to the second write request, the second host node storing the second one or more data blocks in said shared storage device.”
	The above limitations are supported by the specification as originally filed in at least Paragraphs [0029], [0038]-[0040], [0043]-[0045]. The limitations disclose a non-transitory computer-readable storage media storing instructions that cause a processor to perform a method wherein virtual IP addresses (VIPs) are associated with a host node. By associating each host node with their respective VIP, write requests issued to VIPs can then be directed to the host node associated with the VIP. When a first host node is associated with a first VIP, a first write request is received by that first host node associated with that VIP. The first host node stores data blocks according to the first write request in a shared storage device notifies another host node of the storing. The other host node invalidates its cached copy of the data blocks. At a later time, the first virtual IP address is then associated with a different host node. The second host node receives a second write request associated with the first virtual IP address, and 
	The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Wei et al. (US 2018/0343228) discloses a plurality of servers and load balancer sharing a virtual IP address, the VIP address being used to process network requests destined for the VIP. Thus, Wei et al. teaches the general concept of being able to use the same VIP among a plurality of servers, Wei et al. does not teach at a later time, associating a different host node with a virtual IP address that was previously used by a first host node to receive a write request. Wei et al. also does not teach that in response to associating a different host node with a VIP previously used by a first host node, the different host node using the VIP to receive a second request. Wei et al. also does not teach sending a notification to another host node such that the other host node can invalidate a cached copy of the data. Christenson et al. (US 2009/0106404 A1) teaches dynamically configuring virtual internet protocol addresses. A host node detects multiple adapters within the host and performs a configuration process for at least one of the adapters. For example, if an IP address was saved from a previous activation, it would be desirable to re-use the previous address. DHCP servers manage IP address data for the network and responds to requests by devices for assignment of an IP address. The adapters of the host are configured to share the virtual IP address, one of the adapters being a primary adapter. When the host detects deactivation of the primary adapter, it switches the virtual address assignment to a different adapter. Thus, while Christenson et al. teaches the general concept of later sharing and reusing VIPs as recited in the claims, the prior art does not teach that the adapters are located on different host nodes of the plurality of hosts. Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 26-30 depend upon claim 25, and thus, is allowable for at least the same reasons as outlined above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI

Art Unit 2131